         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 1 of 7 PageID #:1




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                             )
SOUTHWEST AREAS HEALTH AND                                )
WELFARE FUND; and CHARLES A.                              )
WHOBREY, as Trustee,                                      )
                                                          )      Case No. 19-cv-4316
                                Plaintiffs,               )
                                                          )      Judge
                     v.                                   )
                                                          )      Magistrate Judge
WITTENBERG LUTHERAN VILLAGE, INC.                         )
d/b/a WITTENBERG VILLAGE,                                 )
                                                          )
                                Defendant.                )

                                               COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Health and Welfare Fund and

Charles A. Whobrey, one of the Health and Welfare Fund’s present trustees, allege as follows:

                                          JURISDICTION AND VENUE

          1.         This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and is a

suit to recover employer contributions owed to Central States, Southeast and Southwest Areas

Health and Welfare Fund (the “Health and Welfare Fund”) by Defendant in accordance with

applicable collective bargaining and trust fund agreements.

          2.         This Court has jurisdiction over this action under section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1).

          3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2),

in that the Health and Welfare Fund is an “employee benefit plan” as that term is defined in ERISA

and is administered at its principal place of business in Rosemont, Illinois. Venue is also proper in

this Court pursuant to the forum selection clause contained in the Health and Welfare Fund’s Trust

TM: 583234 / 19315002 / 6/27/2019                    1
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 2 of 7 PageID #:1




Agreement (the “Trust Agreement”), which designates this district as the appropriate forum for

lawsuits to collect unpaid contributions.

                                                  PARTIES

          4.         The Health and Welfare Fund is an employee benefit plan and trust, with its

principal and exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

          5.         The Health and Welfare Fund is primarily funded by contributions remitted by

multiple participating employers pursuant to negotiated collective bargaining agreements and

participation agreements with local unions affiliated with the International Brotherhood of

Teamsters on behalf of employees of those same employers. All principal and income from such

contributions and investments thereof is held and used for the exclusive purpose of providing

health and welfare benefits to participants and beneficiaries of the Health and Welfare Fund and

paying the administrative expenses of the Health and Welfare Fund.

          6.         Plaintiff Charles A. Whobrey is a trustee and “fiduciary” of the Health and Welfare

Fund as that term is defined in ERISA. Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. §

1132(a)(3), Charles A. Whobrey is authorized to bring this action on behalf of the Health and

Welfare Fund and its participants and beneficiaries in his capacity as a trustee and fiduciary.

          7.         Wittenberg Lutheran Village, Inc. (“Wittenberg Village”) is a §503(c)(3)

organization that operates a senior living facility and is located in Crown Point, Indiana.

            8.         Wittenberg Village is an “employer” and a “party-in-interest” as those terms are

      defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

                                    BACKGROUND INFORMATION

          9.         During all relevant times, Wittenberg Village has been bound by collective

bargaining agreements (“CBA”) with a certain local union affiliated with the International




TM: 583234 / 19315002 / 6/27/2019                     2
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 3 of 7 PageID #:1




Brotherhood of Teamsters, under which Wittenberg Village is required to make contributions to

the Health and Welfare Fund on behalf of certain of its covered employees.

          10.        During all relevant times, Wittenberg Village has been party to participation

agreements pursuant to which Wittenberg Village has been required to make contributions to the

Health and Welfare Fund on behalf of certain of its covered employees.

          11.        Wittenberg Village agreed to be bound by the terms of the Trust Agreement and all

rules and regulations promulgated by the Trustees under the Trust Agreement.

          12.        Under the Trust Agreement, Wittenberg Village was required to “remit continuing

and prompt contributions to the [Health and Welfare Fund] as required by the applicable collective

bargaining agreement . . .”

          13.        The Trust Agreement provides that:

                     Non-payment by an Employer of any moneys due shall not relieve
                     any other Employer from its obligation to make payment. In
                     addition to any other remedies to which the parties may be entitled,
                     an Employer shall be obligated to pay interest on any contributions
                     and/or other moneys due to the Trustees from the date when the
                     payment was due to the date when the payment is made, together
                     with all expenses of collection incurred by the Trustees, including,
                     but not limited to, attorneys' fees and such fees for late payment as
                     the Trustees determine and as are permitted by law. The interest
                     payable by an Employer, in accordance with the preceding sentence,
                     shall be computed and charged to the Employer (a) at an annualized
                     interest rate equal to two percent (2%) plus the prime interest rate
                     established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                     day of the month for which the interest is charged, or (b) at an
                     annualized rate of 7.5% (whichever is greater). Any judgment
                     against an Employer for contributions owed to this Fund shall
                     include the greater of (a) a doubling of the interest computed and
                     charged in accordance with this section or (b) single interest
                     computed and charged in accordance with this section plus
                     liquidated damages in the amount of 20% of the unpaid
                     contributions. The interest rate after entry of a judgment against an
                     Employer for contributions and/or other amounts due shall be due
                     from the date the judgment is entered until the date of payment, shall
                     be computed and charged to the Employer on the entire judgment
                     balance (a) at an annualized interest rate equal to two percent (2%)
                     plus the prime interest rate established by JPMorgan Chase Bank,
TM: 583234 / 19315002 / 6/27/2019                      3
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 4 of 7 PageID #:1




                     NA for the fifteenth (15th) day of the month for which the interest
                     is charged, or (b) at an annualized rate of 7.5% (whichever is
                     greater), and such interest shall be compounded annually.

          14.        The Health and Welfare Fund relies upon participating employers to self-report the

work history of eligible employees. The self-reporting system requires participating employers to

identify those employees for whom contributions are owed and requires the employers to identify

the weeks worked by the covered employees. Based upon the employee work history reported by

the employers, the Health and Welfare Fund bills the employers for contributions.

                                          STATUTORY AUTHORITY

          15.        Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                     Every employer who is obligated to make contributions to a
                     multiemployer plan under the terms of the plan or under the terms
                     of a collectively bargained agreement shall, to the extent not
                     inconsistent with law, make such contributions in accordance with
                     the terms and conditions of such plan or such agreement.

          16.        Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                     In any action under this subchapter by a fiduciary for or on behalf
                     of a plan to enforce section 1145 of this title in which a judgment in
                     favor of the plan is awarded, the court shall award the plan --

                     (A)        the unpaid contributions,

                     (B)        interest on the unpaid contributions,

                     (C)        an amount equal to the greater of--

                                (i)    interest on the unpaid contributions, or

                                (ii)   liquidated damages provided for under the plan in an
                                       amount not in excess of 20 percent (or such higher
                                       percentage as may be permitted under Federal or
                                       State law) of the amount determined by the court
                                       under subparagraph (A),

                     (D)        reasonable attorney’s fees and costs of the action, to be paid
                                by the defendant, and



TM: 583234 / 19315002 / 6/27/2019                           4
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 5 of 7 PageID #:1




                     (E)        such other legal or equitable relief as the court deems
                                appropriate.

                     For purposes of this paragraph, interest on unpaid contributions shall
                     be determined by using the rate provided under the plan, or, if none,
                     the rate prescribed under section 6621 of Title 26.

                            STATUTORY AND CONTRACTUAL VIOLATIONS

          17.        Plaintiffs hereby re-allege and incorporate each and every allegation made in

paragraphs 1 through 16 of this Complaint as though fully set forth herein.

          18.        Pursuant to the Trust Agreement, the Health and Welfare Fund is permitted to audit

work history records of participating employers in order to verify the accuracy and completeness

of the reported employee work history submitted as part of the self-reporting system.

          19.        The Health and Welfare Fund audited Wittenberg Village’s records to verify the

accuracy and completeness of employee work history reported to the Health and Welfare Fund by

Wittenberg during the period of March 1, 2014 through June 24, 2017.

          20.        The audit revealed that Wittenberg Village had failed to accurately and completely

report the work history of its covered employees.

          21.        Based upon the underreporting revealed by the audit covering March 1, 2014

through June 24, 2017, the Health and Welfare Fund has concluded that there are also additional

unpaid contributions owed for the period of June 25, 2017 through the present.

          22.        Wittenberg Village breached the provisions of ERISA, the collective bargaining

agreement, Participation Agreement and the Trust Agreement by failing to pay all the contributions

(and interest due thereon) owed to the Health and Welfare Fund for the period of March 1, 2014

through the present.

          23.        Wittenberg Village owes the Health and Welfare Fund in excess of $400,000.00 for

unpaid contributions (not including interest) for the period of March 1, 2014 through June 24,



TM: 583234 / 19315002 / 6/27/2019                      5
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 6 of 7 PageID #:1




2017, as a result of the conduct set forth in paragraph 22 and additional unpaid contributions for

the period of June 25, 2017 through the present in an amount that is not currently known.

          24.        Under the Trust Agreement, employers who fail to pay amounts revealed to be

owed by an audit are required to pay all costs incurred in connection with the audit.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        A judgment against Defendant in favor of the Health and Welfare Fund, pursuant

to section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and under the Trust Agreement, for:

                     (i)        the unpaid contributions owed to the Health and Welfare Fund by

                                Defendant;

                     (ii)       interest on the unpaid contributions computed and charged at the greater of

                                (a) an annualized interest rate equal to two percent (2%) plus the prime

                                interest rate established by JPMorgan Chase Bank, NA for the fifteenth

                                (15th) day of the month for which the interest is charged, or (b) an

                                annualized interest rate of 7.5%;

                     (iii)      an amount equal to the greater of interest on the unpaid contributions or

                                liquidated damages of 20% of the unpaid contributions;

                     (iv)       attorneys’ fees and costs; and

                     (v)        audit fees and costs.

          (b)        Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.

TM: 583234 / 19315002 / 6/27/2019                         6
         Case: 1:19-cv-04316 Document #: 1 Filed: 06/27/19 Page 7 of 7 PageID #:1




                                                Respectfully submitted,

                                                /s/Caitlin M. McNulty
                                                Caitlin M. McNulty
                                                Attorney for Plaintiffs
                                                9377 W. Higgins Road, 10th Floor
                                                Rosemont, Illinois 60018-4938
                                                (847) 939-2463
                                                ARDC # 6317985
          June 27, 2019                         cmcnulty@centralstatesfunds.org




TM: 583234 / 19315002 / 6/27/2019           7
